Citation Nr: 1307926	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to August 30, 2012.

2.  Entitlement to an initial evaluation for PTSD in excess of 70 percent, from August 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1960, and from November 1960 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 10 percent evaluation for it, effective July 22, 2010.  The Veteran disagreed with the assigned rating.  When this case was previously before the Board in August 2012, it was remanded for additional development of the record.  

Based on the receipt of additional evidence, the RO, by rating action dated February 2013, assigned a 30 percent evaluation for PTSD, effective July 22, 2010, and a 70 percent evaluation effective August 30, 2012.

The Board notes its decision in August 2012 remanded the issue of service connection for bilateral hearing loss.  This claim was granted by the RO in a February 2013 rating decision.  Accordingly, this decision is limited to the issues set forth on the preceding page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to August 30, 2012, the Veteran's PTSD was manifested by sleep disturbance, and anxiety, and resulted in no more than occasional decrease in work efficiency.

2.  The Veteran's PTSD is currently manifested by occasional suicidal ideation, nightmares and impaired impulse control.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD, prior to August 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD, from August 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duties to notify and assist were met in this case.  Notice was provided in a September 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, VA examination reports, and the Veteran's testimony at two hearings, including one before the undersigned.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

VA outpatient treatment records disclose the Veteran was seen in August 2010 and stated he heard explosions in his sleep.  He thought this led to nightmares.  

On VA psychiatric examination in February 2011, when asked by the examiner to list his current psychiatric symptoms, the Veteran said he heard explosions usually at night.  He was not receiving psychiatric treatment and was not on any psychiatric medications.  The Veteran lived alone, but described having a good relationship with his children.  On mental status evaluation, the Veteran's behavior was somewhat tense.  He had a slight shaking in his head.  His speech was normal.  His mood was anxious, and his affect was appropriate to his mood.  There were no hallucinations or illusions.  The Veteran's thought process was logical and goal directed.  There were no preoccupations or obsessions.  He had no delusions, and denied suicidal or homicidal ideation in the previous year.  He was oriented times three.  His attention and concentration, as well as his memory, were commensurate with his age.  His ability for abstract and insightful thinking was within the normal range.  He stated he got about six to seven hours of sleep each night.  He indicated the first three hours were good, and then he wakes up and has difficulty falling asleep.  The Veteran stated his energy level was good.  He denied depression or anxiety.  He maintained he had a very bad temper, but it was primarily verbal.  He claimed he thought about incidents that happened in service once every two weeks.  He was easily startled.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 75.  

The examiner stated the Veteran's PTSD resulted in slight impairment.  He noted the Veteran was generally functioning pretty well, and he had held a job for 30 years.  He indicated that while the Veteran had a bad temper, he seemed to have learned to control it.  Finally, the examiner commented that the Veteran's PTSD only slightly interfered with employment and social functioning.  It was also reported that the Veteran spent his time doing genealogy for other people.  He did his own cleaning, cooking and shopping.  He had friends and family with whom he socialized.  The examiner added that the Veteran's PTSD symptoms decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

The Veteran was again examined by the VA in April 2012.  The examination report shows the Veteran stated he "told them" he did not want to talk to the examiner.  When the examiner gave the Veteran the option of scheduling the examination with someone else, he angrily agreed to continue the examination.  He was argumentative throughout, and sometimes called the examiner's questions stupid.  The Veteran stated he had his own genealogy business and worked about 30 hours per week.  He reported he did not sleep at night and that he hollered at people all the time for what they think is no reason at all.  He claimed everything bothered him.  It was noted he was not in any form of psychiatric treatment.  

On mental status evaluation, the Veteran's speech was angry and loud at times.  His mood was irritable and angry.  His affect was congruent with his mood.  He had no hallucinations or illusions.  With respect to thought process, the examiner stated the Veteran wanted to present himself in the worst possible light.  He was preoccupied with his anger at the government and "man in general."  He had no obsessions, delusions or suicidal or homicidal ideation.  He was oriented times four.  His attention and concentration were within normal limits.  His judgment depended on how irritable he was.  He stated he slept four hours a night, and that he sometimes wakes up every hour.  He said he was always depressed and anxious occasionally.  He maintained he was very hard to get along with.  

The examiner noted the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated he spent his days doing housework and his genealogy work.  He reported he had acquaintances, not close friends.  The examiner commented that the Veteran was argumentative and verbally combative throughout the examination, and this was different from the previous examination (which he had also conducted).  He added that there likely was an exaggeration of symptoms.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 70.

The Veteran was most recently afforded a VA psychiatric examination in August 2012.  He related he lived alone and did not have any significant relationships.  He had a few friends, but does not spend much time with them because he and they were "too busy."  He associated with his children and grandchildren but they lived fairly far away.  He stated he gets irritable and yells at them on occasion, but they understood he had PTSD and put up with it.  The Veteran's PTSD symptoms included anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances and impaired impulse control.  

A mental status evaluation revealed the Veteran was well groomed.  He had an upper body/head tremor.  His attitude was appropriate, but his mood was depressed.  His affect was irritable.  Rate and volume of speech were normal.  His thoughts were linear and logical.  He had no delusions or hallucinations.  He reported suicidal and homicidal ideation in the past.  His orientation was intact.  The Veteran's attention and concentration were unremarkable.  His judgment was fair.  He denied any memory problems.  The Veteran stated he excessively worries about everything and felt nervous and tense on almost a daily basis.  He claimed his anxiety was worse when he was out and about because he had trouble tolerating being around people.  He maintained he felt irritable all the time.  He denied significant depressive symptoms and stated his motivation and energy were good.  His sleep was poor and he described repeated middle awakening from nightmares.  He had trouble maintaining concentration because he was easily distracted, and this affected his efficiency in his genealogy research.  He acknowledged having occasional thoughts of suicide, but denied any intention or plan to act on these thoughts.  He also said he had frequent thoughts of killing others when he was irritated, but denied any intention or plan to act on them.  With respect to audio and visual hallucinations, the Veteran said he sometimes sees movement in his visual fields, but when he looked, nothing was there.  The examiner indicated this was likely due either to visual illusions related to hypervigilance, or due to eye problems for which he was being evaluated.  He asserted he had daily verbal outbursts towards others due to irritability.  He felt he overreacted in many situations.  The diagnosis was chronic PTSD.  The Global Assessment of Functioning score was 55.  

The examiner commented the Veteran's PTSD moderately impaired his social functioning, as many of his interactions with others were of a conflictual nature due to his irritability.  He had verbal outbursts almost daily, and had been threatened with being banned from establishments due to this behavior.  Despite his severe irritability, the Veteran was able to maintain relationships with a couple of friends and his children and grandchildren.  In addition, he was able to maintain an appropriate demeanor during the examination.  The examiner also stated the Veteran's PTSD moderately impaired his ability to work, and limited his employment to jobs where he could work primarily in isolation, and at rote or routine tasks.  She added he was able to be productive, given the avid genealogy research he did which required significant reading and interaction with others.   

The initial question is whether a rating in excess of 30 percent is warranted for PTSD prior to August 31, 2012.  The Board acknowledges the February 2011 VA psychiatric examination demonstrated the Veteran was anxious and had some sleep difficulty.  However, he denied depression.  There was no indication of any panic attacks or memory impairment.  Similarly, the findings on the April 2012 VA psychiatric examination do not support a higher rating.  While the Veteran indicated he did not want to see the examiner, when presented the opportunity to reschedule with another provider, he continued with the examination.  The examiner commented that the Veteran's PTSD symptoms included depressed mood, anxiety, and sleep impairment.  He believed the Veteran was exaggerating his symptoms, and assigned a Global Assessment of Functioning score of 70, indicating no more than a mild impairment.  The Board points out the Veteran has his own business and was able to work 30 hours per week.

It was not until the VA psychiatric examination conducted on August 30, 2012, that the Veteran's PTSD symptoms increased in severity.  He acknowledged he had had suicidal and homicidal ideation in the past, with no intent to act on such thoughts.  The Veteran was able to maintain personal hygiene and had no audio and visual hallucinations.  The Veteran specifically denied any memory problems.  It is significant to point out that the examiner concluded the Veteran's PTSD resulted in moderate social and industrial impairment.  Although she added that his employment options were limited, she observed the Veteran was able to perform his genealogy research.  

The Board concedes the Veteran is competent to report symptoms he experiences, such as nightmares, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his PTSD has increased in severity, so as to warrant a rating in excess of 30 percent prior to August 30, 2012, or a rating higher than 70 percent from that date.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The Board finds, therefore, that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for PTSD prior to August 30, 2012, or a rating greater than 70 percent from that date.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not argued, and the record does not otherwise reflect, that his service-connected PTSD has rendered him totally unemployable.  Accordingly, consideration of TDIU is not before the Board.

ORDER

An initial evaluation in excess of 30 percent for PTSD, prior to August 30, 2012, is denied.

An initial evaluation in excess of 70 percent for PTSD, from August 30, 2012, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


